20. Nanomaterials (
Before the vote
rapporteur. - (SV) Madam President, I would simply like to say that the Commission tabled a proposal in this new, important political area which meant that we thought implementing measures in the current legislation would be sufficient. Parliament is now very clearly requesting that the Commission carry out an overhaul of all of the relevant legislation so that we can protect consumers, workers and the environment from the negative effects of nanoproducts and so that they can have a market that is safe and that is able to develop. I would like to remind you that the Commission has two years to comply with Parliament's request and that, thanks to a compromise, it will be very clear in today's vote that Parliament almost unanimously supports this.
It is now time for the Commission to make an immediate start on its work on an overhaul so that nanotechnology can be regulated in a way that protects citizens.